department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc psi b09 --------- id no -------------- genin-156576-04 office_of_chief_counsel number info release date index number --------------------- ---------------------------------------------- ----------------------------------------- ------------------------------------- ---------------------------------- dear ---------------- this responds to your inquiry on date requesting our views on a draft opinion prepared by your office regarding the applicability of the generation- skipping transfer gst tax to certain group_life_insurance program benefits provided by the department of veterans affairs va on date congress amended u s c and increased the maximum amount for which a person may be insured under the va’s servicemembers’ group_life_insurance sgli and veterans’ group_life_insurance vgli programs to dollar_figure the prudential insurance_company of america prudential the primary insurer under the sgli and vgli programs is concerned that this change in the law may have gst tax implications specifically if an individual is insured under sgli or vgli for the maximum amount of dollar_figure and designates a skip_person as their beneficiary prudential is concerned that they would be liable for the gst tax and would be required to withhold the amount of gst tax due from the insurance proceeds payable to the beneficiary upon the insured’s death the draft opinion prepared by your office concludes that u s c g exempts sgli and vgli proceeds from the gst tax and therefore prudential is not required to withhold a portion of the proceeds for payment of the tax the gst tax is imposed upon transfers of interests in property to a skip_person a skip_person is a person assigned to a generation that is two or more generations below the generation of the transferor generally a grandchild or great grandchild a_trust is also a skip_person if all of the beneficiaries are skip persons sec_2601 sec_2613 the tax imposed on a gst is charged to the property constituting such transfer sec_2603 gst transfers include among other transfers any distribution to a skip_person under a_trust arrangement u s c a_trust arrangement includes any arrangement such as a contract for life_insurance that has substantially the same effect as an explicit trust sec_2652 sec_26_2652-1 c ii for transfers before each individual is allowed a gst_exemption of dollar_figure that may be allocated by the transferor during his lifetime or his executor to any property with respect to which that individual is the transferor sec_2631 this amount is indexed for inflation for transfers made after and before for transfers made after the gst_exemption amount is equal to the applicable_exclusion_amount under sec_2010 for that particular year thus for example the gst_exemption amount is for is dollar_figure an allocation of an individual’s gst_exemption may be made at any time during life or at death on or before the date prescribed for filing the estate_tax_return for that individual’s estate sec_2632 generally a ny portion of an individual’s gst_exemption that has not been allocated is deemed to be allocated to property that is the subject of a direct_skip occurring at that individual’s death sec_2632 if the value of the transferred property exceeds the amount of gst_exemption allocated to that property the gst tax is applied to the excess value at the highest estate_tax rate sec_2602 in the event an insured individual designates a skip_person as the beneficiary of the insurance_policy upon the insured individual’s death the payment of the proceeds to the beneficiary constitutes a direct_skip from a_trust arrangement if the insured individual does not have a sufficient amount of gst_exemption available to exempt the transfer from the gst tax all or a portion of the transfer will be subject_to gst tax the executor of the insured individual’s estate is liable for the gst tax imposed on that direct_skip if the value of the property involved i n the direct_skip is less than dollar_figure sec_26_2662-1 if the total value of the property involved in the direct_skip is dollar_figure or more the trustee of the trust arrangement the insurer is liable for the gst tax see sec_26_2662-1 example thus an insurer distributing policy proceeds of dollar_figure or more to a skip_person beneficiary generally deducts the amount of gst tax from the policy proceeds prior to distribution to the beneficiary with respect to the payment of sgli or vgli benefits however u s c g provides that a ny payments due or to become due under sgli or vgli made to or on account of an insured or a beneficiary shall be exempt from taxation shall be exempt from the claims of creditors and shall not be liable to attachment levy or seizure by or under any legal or equitable process whatever either before or after receipt by the beneficiary the preceding sentence shall not apply to collection of amounts not deducted from the member’s pay or collected from him by the secretary concerned under a of this title levy under subchapter_d of chapter of the internal_revenue_code_of_1986 sec_6331 et seq relating to the seizure of property for collection_of_taxes and the taxation of any property purchased in part or wholly cut of such payments congress plainly intended to protect va insurance benefits so they could be put to use for the maintenance and support of the insured’s beneficiaries and thus with certain exceptions exempted these benefits from taxation levy and seizure with respect to the gst tax the statute specifically provides that any payments due or to become due under sgli or vgli made to or on account of an insured or a beneficiary shall be exempt from taxation exempting sgli and vgli proceeds from the gst tax is consistent the statute moreover we note that in drafting u s c g congress clearly chose to include three exceptions to the general_rule that sgli and vgli proceeds be exempt from taxation attachment levy or seizure had congress intended sgli and vgli proceeds to be subject_to gst tax they could have specifically provided such an exception thus we concur with your conclusion that u s c g exempts sgli and vgli proceeds from the gst tax accordingly we believe that prudential and other insurers under these programs are not required to withhold a portion of the proceeds to satisfy a gst tax_liability precedent if you have any questions or require further assistance please do not hesitate to contact ---------------- at --------------------- this conclusion is not binding on any taxpayer and may not be cited as sincerely heather c maloy associate chief_counsel passthroughs special industries
